Filed
                                                                                        Washington State
                                                                                        Court of Appeals
                                                                                         Division Two

                                                                                          August 8, 2017




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                           DIVISION II
 STATE OF WASHINGTON,                                               No. 48840-0-II

                                 Respondent,

         v.

 JEAN MARIE MANUSSIER,                                        UNPUBLISHED OPINION

                                 Appellant.

        LEE, J. — Jean Marie Manussier appeals her convictions for first and second degree identity

theft. Manussier argues that there is insufficient evidence to establish the element of intent

necessary to sustain a conviction for identity theft. Manussier also requests that we deny appellate

costs to the State if her appeal is not successful.

        We hold that Manussier’s sufficiency challenge to her identity theft convictions fails, and

we defer to a commissioner of this court the determination of appellate costs under RAP 14.2.

Therefore, we affirm.

                                                FACTS

        Pierce County Sheriff’s deputies stopped Manussier for driving with expired tabs in the

early morning hours of December 30, 2014. Through the windows, the deputies could see “a lot

of unopened mail, a large amount,” that looked like “financial mail,” consisting of “[c]redit card

applications, bills for credit cards,” and “a few utility bills.” 2 Verbatim Report of Proceedings
No. 48840-0-II


(VRP) at 42. The deputies did not see any mail addressed to Manussier or her passenger, but saw

some mail addressed to “Tara Stover” and “Raymond D. Eaton.” 2 VRP at 43-44; 3 VRP at 28,

29.

         Initially, Manussier told the deputies that the mail was hers and that she put it in the car.

But when asked why she had mail that did not belong to her, Manussier told the deputies that the

mail was not hers and that she did not know how it got in her car.

         Manussier gave the deputies permission to search the car. Manussier began to cry and

stated she did not do anything wrong. She asked if she could “put the mail back in a mailbox and

let it get sent back to the—sent back to the rightful owner.” 3 VRP at 38. The deputies told

Manussier that putting the mail back was not an option and impounded the car, but they allowed

Manussier and her passenger to leave because no potential victims could be reached at the time.

         The deputies later secured and executed a search warrant for the car. In the car, they found

mail addressed to 25 people other than Manussier and her passenger. The mail in the car consisted

of credit card bills and offers, utility bills, bank statements, IRS payments, and a check for $23,500.

         Manussier was arrested and charged with one count of first degree identity theft,1 ten counts

of second degree identity theft,2 one count of possession of stolen mail,3 and one count of bail




1
    RCW 9.35.020(2).
2
    RCW 9.35.020(3).
3
    RCW 9A.56.380.



                                                   2
No. 48840-0-II


jumping.4 After a jury trial, Manussier was convicted as charged. Manussier appeals her identity

theft convictions.5

                                            ANALYSIS

A.      Sufficiency of the Evidence

        Manussier argues that the State failed to prove that she had the intent to commit a crime—

an essential element of identity theft—when she possessed others’ identification and financial

information.6 We hold that the evidence presented against Manussier was sufficient to permit any

rational trier of fact to find the element of intent beyond a reasonable doubt.

        Evidence is sufficient to support a conviction if, viewing the evidence in the light most

favorable to the State, any rational trier of fact can find the essential elements of the crime beyond

a reasonable doubt. State v. Houston-Sconiers, 188 Wn.2d. 1, 15, 391 P.3d 409 (2017). All

reasonable inferences from the evidence are drawn in favor of the State and interpreted against the

defendant. Id. A claim of insufficiency “‘admits the truth of the State’s evidence and all inferences

that reasonably can be drawn therefrom.’” Id. (quoting State v. Salinas, 119 Wash. 2d 192, 201, 829
P.2d 1068 (1992)). Circumstantial and direct evidence are equally reliable. State v. Moles, 130
Wash. App. 461, 465, 123 P.3d 132 (2005), review denied, 157 Wash. 2d 1019 (2006). We defer to

the trier of fact on issues of conflicting testimony, witness credibility, and persuasiveness of the




4
    RCW 9A.76.170.
5
 Manussier does not challenge her convictions for one count of possession of stolen mail and one
count of bail jumping.
6
  Manussier does not distinguish between the intent elements for the first degree identity theft
charge and the second degree identity theft charges.


                                                  3
No. 48840-0-II


evidence. State v. Fiser, 99 Wash. App. 714, 719, 995 P.2d 107, review denied, 141 Wash. 2d 1023

(2000). If there is not sufficient evidence to support a defendant’s convictions, we must reverse

and dismiss those convictions. State v. Smith, 155 Wash. 2d 496, 505, 120 P.3d 559 (2005).

       Washington’s identity theft statute prohibits a person from knowingly obtaining,

possessing, or using a means of identification or financial information of another person with the

intent to commit “any crime.” RCW 9.35.020(1); State v. Sells, 166 Wash. App. 918, 923, 271 P.3d
952 (2012), review denied, 176 Wash. 2d 1001 (2013). The State does not need to prove actual use

of the means of identification or financial information to convict. Id. at 924. Nor does the State

need to prove the specific crime that the defendant intended to commit. State v. Fedorov, 181 Wn.

App. 187, 197–98, 324 P.3d 784, review denied, 181 Wash. 2d 1009 (2014).

       For crimes requiring proof of possession and intent, mere possession does not permit an

inference of intent. State v. Vasquez, 178 Wash. 2d 1, 8, 12, 309 P.3d 318 (2013). However,

possession together with “‘slight corroborating evidence’” may be sufficient, and such

corroboration may consist of the giving of a false explanation or one that is improbable or difficult

to verify. Id. (quoting State v. Esquivel, 71 Wash. App. 868, 870, 863 P.2d 113 (1993)). Intent is

typically proven from circumstantial evidence, and intent to commit a crime may be inferred “‘if

the defendant’s conduct and surrounding facts and circumstances plainly indicate such an intent

as a matter of logical probability.’” Id. (quoting State v. Woods, 63 Wash. App. 588, 591, 821 P.2d
1235 (1991)).

       In Vasquez, the court considered whether the evidence presented was sufficient to prove

the intent to injure or defraud necessary to convict for forgery. Id. at 13. There, Vasquez was

stopped for shoplifting with a fake social security and permanent resident cards bearing his name.



                                                 4
No. 48840-0-II


Id. at 4. Vasquez told the security guard that he had purchased the forged cards from a friend and

might have told the security guard that he worked locally. Id. at 5.

       The court held that Vasquez’s possession of forged identification cards alone was not

sufficient to prove the necessary intent and noted that Vasquez’s admission that the cards were

forged belied any intent that he intended to defraud. Id. at 14-16. The court reasoned that, “[i]n

Washington, where an intent to injure or defraud has been proved, the defendants actually

demonstrated intent to pass off their forged documents as authentic,” but in Vasquez’s case, there

was no evidence that Vasquez had attempted to pass off the forged identification cards as authentic,

aside from the uncertain testimony that he may have said he had a job in the area. Id. at 12, 13.

       Here, Manussier possessed articles of mail belonging to 25 different individuals and

consisting of only financial documents. This evidence shows that the mail had been sorted to

retain only financial documents, which “as a matter of logical probability,” suggests intent to

commit a crime. Id. at 8 (quoting Woods, 63 Wash. App. at 591). Also, here, unlike in Vasquez

where there defendant did not attempt to mislead the security guard, Manussier claimed the mail

was hers and that she put it in the backseat, before later claiming the mail was not hers and that

she did not know how the mail got in her car. This evidence shows Manussier gave a false

explanation, which Vasquez noted amounts to “‘slight corroborating evidence’” sufficient to infer

intent. Id. (quoting Esquivel, 71 Wn. App. at 870). Therefore, we hold that, unlike in Vasquez,

the evidence presented against Manussier was sufficient to permit any rational trier of fact to find

the element of intent beyond a reasonable doubt.




                                                 5
No. 48840-0-II


B.     APPELLATE COSTS

       Manussier requests that we decline to impose appellate costs against him if the State

prevails on this appeal and makes a proper request. We defer this matter to a commissioner of this

court for determination under RAP 14.2, if the State decides to file a cost bill and Manussier

objects.

       We affirm.
       A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                                       Lee, J.
 We concur:



                    Johanson, J.




                   Maxa, A.C.J.




                                                6